Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 1 of 21 PageID #: 499




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MICHELLE GREGORY,                                 )
                                                  )
               Plaintiff,                         )
                                                  )
         vs.                                      )   Case No. 4:19-cv-02152-AGF
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of Social Security,                  )
                                                  )
               Defendant.                         )

                              MEMORANDUM AND ORDER

       This action is before the Court for judicial review of the final decision of the

Commissioner of Social Security finding that Plaintiff Michelle Gregory is not disabled,

and thus not entitled to disability insurance benefits under Title II of the Social Security

Act, 42 U.S.C. §§ 401-434. For the reasons set forth below, the decision of the

Commissioner will be affirmed.

                                     BACKGROUND

       The Court adopts the facts set forth in Plaintiff’s statement of facts (ECF No. 15)

and Defendant’s response with additional facts (ECF No. 19-2). Together, these

statements provide a fair description of the record before the Court. Specific facts will be

discussed as needed to address the parties’ arguments.

       Plaintiff was born on April 21, 1972 and completed high school in 1990. Between

2004 and 2016, she held jobs as a security guard, an operating manager for a landscaping

company, and a branch and account manager for a loan agency. Tr. 190. On January 9,
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 2 of 21 PageID #: 500




2017, Plaintiff filed an application for disability insurance benefits alleging a disability

beginning September 28, 2016. Her application was denied at the administrative level,

and she thereafter requested a hearing before an Administrative Law Judge (“ALJ”). On

October 4, 2018, the ALJ heard testimony from Plaintiff, who was represented by

counsel, and from Ms. Deborah Determan, a vocational expert (“VE”). By decision

dated December 21, 2018, the ALJ found that Plaintiff had the residual functional

capacity (“RFC”) to perform light work as defined by the Commissioner’s regulations,

except for the following limitations:

          [She] should only occasionally climb ramps and stairs; never climb ladders,
          ropes, or scaffolds; occasionally stoop, kneel, crouch, and crawl; never be
          exposed to unprotected heights or hazardous machinery; never have
          concentrated exposure to extreme temperatures; and limited to simple,
          routine tasks, with only occasional interaction with supervisors and
          coworkers, occasional interaction with the general public, and few changes
          in work setting.

Tr. 27.

          The ALJ next found that Plaintiff could perform certain light unskilled jobs listed

in the Dictionary of Occupational Titles (“DOT”) (e.g., merchandise marker, routing

clerk, photocopy machine operator), which the VE had testified that a hypothetical person

with Plaintiff’s RFC and vocational factors (age, education, work experience) could

perform and that were available in significant numbers in the national economy.

Accordingly, the ALJ found that Plaintiff was not disabled under the Act. On June 19,

2019, the Appeals Council denied Plaintiff’s request for review. Thus, Plaintiff has

exhausted her administrative remedies, and the ALJ’s decision is the final decision of the

Commissioner for this Court’s review.
                                                2
    Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 3 of 21 PageID #: 501




         Plaintiff contends that the ALJ failed to properly (1) evaluate her RFC and (2)

weigh the evidence concerning her mental impairments. Plaintiff asks the Court to

reverse and remand the decision for an award of benefits or further evaluation. The

Commissioner maintains that the record contains substantial evidence to support the

ALJ’s decision.

         The ALJ’s Decision (Tr. 22-33)

         The ALJ found that Plaintiff has the following severe impairments: post-traumatic

stress disorder, major depressive disorder, general anxiety disorder, bipolar disorder,

obesity, degenerative disc disease, and a history of left kidney nephrectomy. 1 Tr. 24.

However, the ALJ found that none of these impairments, alone or in combination, met or

medically equaled the severity of impairments listed in the Commissioner’s regulations.

Plaintiff does not challenge the ALJ’s findings with respect to her physical conditions.

With respect to Plaintiff’s mental impairments centrally at issue here, the ALJ determined

that those impairments, considered singly and in combination, did not meet or medically

equal the criteria of listings 12.04 (depressive, bipolar, and related disorders), 12.06

(anxiety and obsessive compulsive disorders), and 12.15 (trauma- and stressor-related

disorders). These conditions are not deemed disabling unless functional limitations

known as “paragraph B criteria” are present, meaning a claimant has one extreme or two

marked functional limitations in her ability to: (1) understand, remember, or apply


1
       The ALJ also noted several alleged impairments that were either non-severe or not
medically determinable from the evidence: obstructive sleep apnea, gastroesophageal
reflux disease, irritable bowel syndrome, hyperlipidemia, migraine headaches, asthma,
fibromyalgia, and carpal tunnel syndrome. Tr. 24-25.
                                              3
    Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 4 of 21 PageID #: 502




information; (2) interact with others; (3) concentrate, persist, or maintain pace; and (4)

adapt or manage oneself. 20 C.F.R. § 404.1520a(c)(3). 2

         In applying “paragraph B” criteria here, the ALJ found that Plaintiff had only: (1)

a mild limitation in understanding, remembering, or applying information; (2) a moderate

limitation in interacting with others; (3) a moderate limitation in concentrating,

persisting, and maintaining pace; and (4) a moderate limitation in adapting and managing

herself. Tr. 26-27. In arriving at these findings, the ALJ reasoned as follows. First,

although Plaintiff claimed some difficulty remembering, following instructions, and

completing tasks, the medical evidence and her testimony demonstrated that she was able

to provide her medical information, describe her previous work history, follow medical

directives, prepare meals, shop online, and play games. Second, although Plaintiff

claimed difficulty in socializing, the evidence demonstrated that she was cooperative and

calm when interacting with her providers and interacted appropriately with authority.

Third, though Plaintiff claimed difficulty concentrating, the evidence demonstrated that

she could use the internet, manage her medical treatment, prepare meals, watch

television, and play games; and medical records did not reflect any testing to assess

attention and concentration. Fourth, though Plaintiff claimed difficulty handling stress,




2
      These criteria became effective on January 17, 2017 and apply to claims that were
pending at that time. See Revised Medical Criteria for Evaluating Mental Disorders, 81
Fed. Reg. 66,137, 66,138. (Sept. 26, 2016). Plaintiff filed her application on January 9,
2017.


                                               4
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 5 of 21 PageID #: 503




managing her personal care, and regulating her mood, her medical records reflected good

hygiene and improvements in mood and affect. Thus, the ALJ concluded that paragraph

B criteria were not satisfied.

       When paragraph B criteria are not satisfied, the relevant listings also have

additional functional criteria known as “paragraph C criteria,” used to evaluate “serious

and persistent” mental disorders. Paragraph C criteria require a medically documented

history of the existence of the disorder for at least two years, with evidence of (1) medical

treatment, mental health therapy, psychosocial support, or a highly structured setting that

is ongoing and that diminishes the symptoms and signs of the claimant’s disorder and (2)

marginal adjustment, meaning a minimal capacity to adapt to changes in one’s

environment or to demands that are not already part of one’s daily life. Here, the ALJ

observed that the evidence failed to establish the presence of paragraph C criteria.

       After careful consideration of the entire record, the ALJ found that Plaintiff has

the RFC to perform light work, with the limitations described above. In determining

Plaintiff’s RFC and limitations, the ALJ summarized the following evidence as pertinent

to Plaintiff’s mental impairments.

       Plaintiff’s self-reporting and testimony reflects that she stopped working in late

September 2016 due to trauma over the death of her son. She has difficulty

concentrating, is easily distracted, and has no short-term memory. She forgets to eat,

cook, bathe, or care for herself. She forgets where she is going. She has to set reminders

to take her medications and feed the dog. She has trouble sleeping. She has difficulty

getting out of bed. She has panic attacks.
                                             5
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 6 of 21 PageID #: 504




       The ALJ found that Plaintiff’s medically determinable impairments could

reasonably expected to cause her alleged symptoms but that Plaintiff’s statements about

the intensity, persistence, and limiting effects of those symptoms were not consistent with

the medical evidence and other evidence in the record.

       Specifically, the ALJ noted that Plaintiff underwent counseling in the months after

her son’s death. (Referring to treatment records from Mark Hunyar, MSW, LCSW, at Tr.

352-396.) She was diagnosed with moderate bipolar disorder and PTSD. She initially

presented disheveled and depressed but improved over time with counseling and

medications. Her affect improved from constricted to appropriate, and her cognitive

function improved from disorganized and preoccupied to oriented and alert. Throughout

treatment, she remained interactive and functionally intact, with normal markers for

judgment and insight, memory, thought content, and motor activity. In addition to

psychotherapy, the ALJ noted that Plaintiff was prescribed antipsychotic, antidepressant,

and antianxiety medications.

       Additionally, the ALJ reviewed treatment records from Plaintiff’s treating

psychiatrist, Dr. Ahmad Ardekani, for the period from April 2017 through August 2018.

The ALJ noted that Plaintiff was diagnosed with, and prescribed medications for,

recurrent, moderate major depressive disorder, panic disorder, PTSD, and generalized

anxiety disorder. However, Plaintiff consistently reported good mood; no anxiety or

panic attacks; good sleep, appetite, and energy; focused attention and concentration; and

no hallucinations, paranoia, or suicidal thoughts. Additionally, she had a calm demeanor,

good eye contact, and cohesive thought. Though the ALJ acknowledged that Plaintiff
                                             6
    Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 7 of 21 PageID #: 505




occasionally reported nightmares, anxiety, 3 panic attacks or paranoia, and

decompensation when off her medication, the ALJ concluded that the treatment records

overall showed improvement over time with adjustments in medication. Tr. 30.

         The ALJ also reviewed a psychological evaluation conducted by Dr. Kimberly

Buffkins, reflecting that Plaintiff was depressed with flat affect but was cooperative and

calm, made good eye contact, had normal thought process and content, and exhibited

normal grooming and hygiene. Tr. 297. Dr. Buffkins opined that Plaintiff had a

moderate limitation in understanding, remembering, and applying information; a mild

limitation in social interaction; a moderate limitation in her ability to focus and remain on

task; and a mild limitation in regulating her emotions and controlling behavior. The ALJ

gave Dr. Buffkins’s opinion partial weight, reasoning that the record as a whole

supported only a mild (rather than moderate) limitation in Plaintiff’s ability to

understand, remember, and apply information.

         Additionally, the ALJ reviewed the opinion of state agency psychologist Dr.

Martin Isenberg, who reviewed Plaintiff’s medical records in May 2017 and concluded

that Plaintiff had a mild limitation in understanding, remembering, and applying

information; a moderate limitation in interacting with others; a moderate limitation in

concentration, persistence, and pace; and a moderate limitation in adapting and managing



3
       The ALJ’s first observation noting no anxiety or panic attacks is consistent with
the subjective sections of each consultation record. Tr. 327-351. The ALJ’s subsequent
acknowledgement of occasional panic and anxiety corresponds with the treatment plan
sections from two visits, as an explanation for adjusting Plaintiff’s medication. Tr. 334,
349.
                                              7
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 8 of 21 PageID #: 506




herself. Tr. 62. The ALJ found Dr. Isenberg’s opinion consistent with the overall record

and gave it opinion great weight. Tr. 30.

       Finally, the ALJ reviewed a medical source statement (“MSS”) submitted by

Plaintiff’s treating psychiatrist, Dr. Ardekani, in August 2018. Tr. 318-326. As

discussed further below, Plaintiff disputes the ALJ’s interpretation of Dr. Ardekani’s

check markings on the MSS form. According to the ALJ’s written decision, Dr.

Ardekani, like Dr. Isenberg, opined that Plaintiff had mild limitations in understanding,

remembering, and applying information and moderate limitations in the other three

categories. Tr. 30. The ALJ gave great weight to this portion of Dr. Ardekani’s opinion

as it was consistent with the record as a whole. However, the ALJ gave no weight to the

doctor’s further opinions suggesting that Plaintiff was unable to work, because those

opinions were internally inconsistent with his functional limitation opinions and also

inconsistent with his other treatment records (reflecting mostly normal markers) and the

greater record as a whole. Tr. 30. Similarly, the ALJ gave no weight to Dr. Ardekani’s

opinion assigning Plaintiff a global assessment of functioning of 40 (indicating a major

impairment in mood, judgment, thinking, or social interaction), reasoning that GAF

scores are generally of little value in assessing the severity and limiting effects of a

claimant’s mental impairments. Tr. 31.

       Based on the foregoing, the ALJ ultimately concluded that an RFC of light work,

with the restrictions previously described, was consistent with the evidence. The ALJ

then referred to the VE’s testimony that, given Plaintiff’s age, education, work

experience, and RFC, Plaintiff would be able to perform occupations such as
                                               8
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 9 of 21 PageID #: 507




merchandise marker, routing clerk, and photocopy machine operator, of which there are

significant numbers in the national economy. Tr. 32. Accordingly, the ALJ found that

Plaintiff is not disabled under the Act.

       In her brief before this Court, Plaintiff argues that (1) the ALJ erred by failing to

include moderate limitations in concentration, persistence, and pace, in determining

Plaintiff’s RFC and (2) the ALJ misread Dr. Ardenanki’s MSS ratings downward and

therefore did not give adequate weight to his opinion. In response, the Commissioner

maintains that (1) the ALJ’s RFC determination did include sufficient restrictions to

accommodate Plaintiff’s moderate limitations and (2) even if the ALJ did misread Dr.

Ardekani’s ratings, the error was harmless in that an alternate reading is even more

contrary to the overall record and thus would not have affected the outcome.

                                       DISCUSSION

       Statutory Framework

       To be entitled to benefits, a claimant must demonstrate an inability to engage in

substantial gainful activity which exists in the national economy, by reason of a

medically determinable impairment which has lasted or can be expected to last for not

less than 12 months. 42 U.S.C. § 423(d)(1)(A). The Commissioner has promulgated

regulations, found at 20 C.F.R. § 404.1520, establishing a five-step sequential evaluation

process to determine disability. The Commissioner begins by deciding whether the

claimant is engaged in substantial gainful activity. If not, the Commissioner decides

whether the claimant has a “severe” impairment or combination of impairments. A

severe impairment is one which significantly limits a person’s physical or mental ability
                                              9
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 10 of 21 PageID #: 508




to do basic work activities. 20 C.F.R. § 404.1520(c). A special technique is used to

determine the severity of mental disorders. This technique calls for rating the claimant’s

degree of limitations in four areas of functioning: understanding, remembering, or

applying information; interacting with others; concentration, persistence, or pace; and

adapting or managing oneself. 20 C.F.R. § 404.1520a(c)(3).

       If the impairment or combination of impairments is severe and meets the duration

requirement, the Commissioner determines at step three whether the claimant’s

impairment meets or is medically equal to one of the deemed-disabling impairments

listed in the Commissioner’s regulations. If not, the Commissioner asks at step four

whether the claimant has the RFC to perform his past relevant work. If the claimant

cannot perform her past relevant work, the burden of proof shifts at step five to the

Commissioner to demonstrate that the claimant retains the RFC to perform work that is

available in the national economy and that is consistent with the claimant’s vocational

factors – age, education, and work experience. See, e.g., Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010). When a claimant cannot perform the full range of work in a

particular category of work (medium, light, and sedentary) listed in the regulations, the

ALJ must produce testimony by a VE (or other similar evidence) to meet the step-five

burden. See Baker v. Barnhart, 457 F.3d 882, 894 (8th Cir. 2006).

       Standard of Review

       In reviewing the denial of Social Security disability benefits, a court must review

the entire administrative record to determine whether the ALJ’s findings are supported by

substantial evidence on the record as a whole. Johnson v. Astrue, 628 F.3d 991, 992 (8th
                                             10
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 11 of 21 PageID #: 509




Cir. 2011). The court “may not reverse merely because substantial evidence would

support a contrary outcome. Substantial evidence is that which a reasonable mind might

accept as adequate to support a conclusion.” Id. (citations omitted). A reviewing court

“must consider evidence that both supports and detracts from the ALJ’s decision. If, after

review, [the court finds] it possible to draw two inconsistent positions from the evidence

and one of those positions represents the Commissioner’s findings, [the court] must

affirm the decision of the Commissioner.” Chaney v. Colvin, 812 F.3d 672, 676 (8th Cir.

2016) (citations omitted). Put another way, a court should “disturb the ALJ’s decision

only if it falls outside the available zone of choice.” Papesh v. Colvin, 786 F.3d 1126,

1131 (8th Cir. 2015) (citation omitted). A decision does not fall outside that zone simply

because the reviewing court might have reached a different conclusion had it been the

finder of fact in the first instance. Id. The Court “defer[s] heavily to the findings and

conclusions of the Social Security Administration.” Wright v. Colvin, 789 F.3d 847, 852

(8th Cir. 2015).

       RFC Determination

       In her first point, Plaintiff asserts that the ALJ erred by failing to account for a

moderate limitation in concentration, persistence, and pace (the third category of

paragraph B criteria) when determining Plaintiff’s RFC. The Commissioner counters that

the restriction to “simple, routine tasks” sufficiently accommodates Plaintiff’s

impairment in this category. 4 As relevant to this issue, the record reflects that the


4
       The Commissioner also relies on the restriction “with only few changes in work
setting” at the end of the RFC paragraph. But this restriction, both sequentially in the
                                              11
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 12 of 21 PageID #: 510




hypothetical posed to the VE described a person of Plaintiff’s age, education, and work

history; able to perform light work, with certain physical limitations not in dispute here;

limited to simple, routine tasks; with only occasional interactions with supervisors and

co-workers and the public; with only few changes in work setting. Tr. 54. In response to

this hypothetical, the VE testified that the person would be precluded from performing

Plaintiff’s past work but would be able to work in certain light, unskilled jobs such as

merchandise marker, routing clerk, and photocopy machine operator. Tr. 54-55. Upon

further questioning, the VE testified that being off-task 15% of the time or being absent

three days per month would preclude employment. Tr. 55.

       In support of Plaintiff’s position that this record is insufficient to support her RFC,

Plaintiff relies on Newton v. Chater, 92 F.3d 688 (8th Cir. 1996). In that case, the ALJ

posed two hypotheticals containing a restriction to “simple jobs,” differentiated only by

the claimant’s ability to stay sober, but not otherwise accommodating the claimant’s

moderate limitations in concentration. In response to the hypothetical including a

drinking problem, the VE testified that a person’s deficiencies with respect to basic work

habits (e.g., reporting for work) would cause problems on an ongoing daily basis

regardless of the job requirements. Id. at 691, 695. However, the ALJ relied on the

alternative, sobriety hypothetical to find that the claimant was not disabled. On appeal,




paragraph as well as logically in the context, more readily corresponds to Plaintiff’s
limitation in adaptability (the fourth category of paragraph B). The Court is not
persuaded that this restriction was intended to accommodate Plaintiff’s concentration (the
second category) and does not find it necessary to the analysis.
                                             12
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 13 of 21 PageID #: 511




the Eighth Circuit held that the claimant’s deficiencies in concentration should have been

specified in the hypothetical, absent which the VE’s testimony did not constitute

sufficient evidence to support the Commissioner’s decision. Id. at 695.

       Similarly, Plaintiff relies on Demoreuille v. Colvin, where the court concluded that

a hypothetical describing work “limited to simple, routine, and repetitive tasks” did not

adequately capture the nature of the claimant’s moderate limitations in concentration,

persistence, and pace. 15-0528-CV-W-ODS-SSA, 2016 WL 4129117, at *2, *5 (W.D.

Mo. Aug. 3, 2016). Based on the foregoing, Plaintiff asserts that the ALJ committed

reversible error by failing to articulate more specific restrictions to address Plaintiff’s

moderate limitations in concentration, persistence, and pace, in determining Plaintiff’s

RFC. Plaintiff further suggests that the ALJ’s decision is not supported by substantial

evidence insofar as the VE’s testimony was based on an incomplete hypothetical.

       In response, the Commissioner relies on Howard v. Massanari, 255 F.3d 577 (8th

Cir. 2001), and Chismarich v. Berryhill, 888 F.3d 978 (8th Cir. 2018). In Howard, the

ALJ’s hypothetical provided for simple, routine, repetitive work, without further detail.

The Eighth Circuit deemed this sufficient to account for the claimant’s deficiencies in

concentration, persistence, or pace. 255 F.3d at 582 (involving a claimant with

questionable literacy and borderline intellectual functioning). In Chismarich, the Eighth

Circuit deemed an RFC prescribing “work at a normal pace without production quotas”

sufficient to account for the claimant’s moderate limitations in concentration, persistence,

and pace. 888 F.3d at 980 (involving impairments from bipolar disorder, addiction,

learning disabilities, and ADHD).
                                              13
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 14 of 21 PageID #: 512




       The Court finds additional guidance in a recent, squarely on-point ruling from this

Court (J. Limbaugh, Jr.) in Gonzalez v. Saul, 4:19-CV-01429-SNLJ, 2020 WL 1873410

(E.D. Mo. April 15, 2020). There, as here, the claimant suffered from depression and

anxiety causing moderate limitations in concentration, persistence, and pace. The ALJ

arrived at an RFC prescribing light work restricted to “simple and routine tasks

throughout the workday.” Id. at *2. Relying on Newton, the claimant argued that this

RFC failed to adequately capture her limitations in concentration, persistence, and pace.

The Court disagreed, reasoning that Newton’s holding was limited to the narrow issue of

that claimant’s habit-based problems (due to his alcoholism) as opposed to skills-based

problems. Id. at *3. The court further reasoned that “cases since Newton demonstrate its

limited reach.” Id. at *4 (discussing Howard, 255 F.3d at 582 (cited above), and Scott v.

Berryhill, 855 F.3d 853, 858 (8th Cir. 2017) (upholding an RFC limiting the complexity

of tasks to “those that can be learned and performed by rote” as adequately

accommodating the claimant’s limited concentration)). Also in Gonzalez, as here, the

ALJ questioned the VE about a person’s ability to stay on task and maintain attendance,

which the VE responded would affect the person’s ability to maintain employment.

There, as here, the ALJ declined to incorporate those additional limitations into the RFC

in light of the overall record. Id. at *4.

       Indeed, district courts in Missouri have consistently concluded that an RFC

restriction of “simple and routine” tasks adequately accounts for a claimant’s moderate

limitations in concentration, persistence, and pace. See, e.g., Salkic v. Saul, 4:18CV1901

HEA, 2020 WL 805868, at *3 (E.D. Mo. Feb. 18, 2020) (collecting cases from the past
                                             14
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 15 of 21 PageID #: 513




five years). Plaintiff’s argument to the contrary is unavailing.

       Weight of the Evidence

       Next, Plaintiff asserts that the ALJ failed to give adequate weight to the treating

source opinion offered by her psychiatrist, Dr. Ardekani, and that, as a result, the ALJ’s

decision is not supported by substantial evidence.

       “Because a claimant’s RFC is a medical question, an ALJ’s assessment of it must

be supported by some medical evidence of the claimant’s ability to function in the

workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). However, “there is no

requirement that an RFC finding be supported by a specific medical opinion.” Id. The

ALJ is not required to accept every opinion by an examiner but must weigh all the

evidence in the record. Mabry v. Colvin, 815 F.3d 386, 391 (8th Cir. 2016). “It is the

ALJ’s function to resolve conflicts among the opinions of various treating and examining

physicians.” Renstrom v. Astrue, 680 F.3d 1057, 1065 (8th Cir. 2012).

       Under the applicable regulation, 5 the opinion of a treating physician is “normally



5      For claims filed before March 27, 2017, which includes Plaintiff’s, the regulations
provide that if “a treating source’s medical opinion on the issue(s) of the nature and
severity of your impairment(s) is well-supported by medically acceptable clinical and
laboratory diagnostic techniques and is not inconsistent with the other substantial
evidence in your case record, [the Social Security Administration] will give it controlling
weight,” and further provide that the Administration “will give good reasons in our notice
of determination or decision for the weight we give your treating source’s medical
opinion.” 20 C.F.R. § 404.1527.
       For claims filed on or after March 27, 2017, the regulations have been amended to
eliminate the treating physician rule. The new regulations provide that the Social
Security Administration “will not defer or give any specific evidentiary weight, including
controlling weight, to any medical opinion(s) or prior administrative medical finding(s),
including those from your medical sources,” but rather, the Administration will consider
                                             15
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 16 of 21 PageID #: 514




entitled to great weight.” Thomas v. Berryhill, 881 F.3d 672, 675 (8th Cir. 2018).

“However, the Commissioner may discount or even disregard the opinion of a treating

physician where other medical assessments are supported by better or more thorough

medical evidence,” and the Commissioner “may also assign little weight to a treating

physician’s opinion when it is either internally inconsistent or conclusory.” Id.

       Centrally, Plaintiff signals – and the Commissioner concedes – that the ALJ

misread the levels of degree of impairment check-marked in the section of Dr. Ardekani’s

MSS addressing paragraph B criteria. To wit, Dr. Ardekani indicated a moderate

impairment in the first category (understanding, remembering, or applying information)

and marked impairments in the remaining three categories (social interaction;

concentration, persistence, and pace; and adapting or managing oneself). However, the

ALJ read the marks as though shifted one column to the left, thus downgrading to only a

mild impairment in the first category and moderate impairments in the remaining

categories. The ALJ gave great weight to this section of Dr. Ardekani’s opinion (her

misreading of it) because she understood it to be consistent with Dr. Isenberg’s opinion

and the record as a whole. Tr. 30. Plaintiff argues that the ALJ’s misreading of the

paragraph B section of Dr. Ardekani’s opinion changed the outcome of the case and

therefore must be reversed.

       In response, the Commissioner maintains that the error was harmless and clearly

did not affect the outcome, given the totality of the record. The Commissioner notes that


all medical opinions according to several enumerated factors, the “most important” being
supportability and consistency. 20 C.F.R. § 404.1520c.
                                            16
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 17 of 21 PageID #: 515




the ALJ gave no weight to other portions of the opinion indicating that Plaintiff was

unable to work and had no ability to function, because those opinions were inconsistent

with the record, including Dr. Ardekani’s own treatment notes showing normal markers.

The Commissioner submits that the ALJ gave weight to her own misreading of Dr.

Ardekani’s paragraph B opinion only because mild and moderate degrees of limitation

aligned with the overall record. In other words, the ALJ’s overall findings, based on

multiple sources of evidence in the record, demonstrate that she would have rejected Dr.

Ardekani’s actual paragraph B opinions indicating higher degrees of impairments. The

Court agrees with the Commissioner’s position.

       To show that an error was not harmless, a claimant must provide some indication

that the ALJ would have decided differently but for the error. Byes v. Astrue, 687 F.3d

913, 917 (8th Cir. 2012) (reasoning that application of the correct gridlines would not

have resulted in an award of benefits). See also, Casey v. Astrue, 503 F.3d 687, 695 (8th

Cir. 2007) (deeming the AJL’s misreading of a non-treating examiner’s opinion “without

consequence”); Reed v. Saul, 2:18-CV-00066-NCC, 2019 WL 4576320, at *6 (E.D. Mo.

Sept. 20, 2019) (finding harmless error where ALJ mischaracterized the VE’s testimony

about the claimant’s last job); and Suter v. Berryhill, 4:16-CV-00457-NKL, 2017 WL

1476156, at *14 (W.D. Mo. Apr. 25, 2017) (finding harmless error where ALJ relied on

erroneous testimony by a VE).

       In Casey, the ALJ misread the doctor’s opinion as to the claimant’s ability to

work. The Eighth Circuit deemed the error harmless because the ALJ correctly read the

opinion as to the claimant’s functional limitations, and the overall record supported the
                                            17
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 18 of 21 PageID #: 516




decision. Synthesizing 20 C.F.R. § 404.1527, the Circuit Court noted that “the value of a

medical source’s opinion is found in judgments about the nature and severity of a

claimant’s impairments; a medical source’s conclusions that a claimant is disabled or

unable to work are not given any special significance because such dispositive findings

are reserved to the ALJ.” Casey, 503 F.3d at 695 (citing 20 C.F.R. § 404.1527(a)(2) and

(e)(1) and (3)).

       To be sure, the case at bar presents the opposite scenario, as the ALJ misread Dr.

Ardekani’s opinion of Plaintiff’s functional impairments. While the Court acknowledges

that this is a valuable section of the opinion, the Court still does not believe that the

ALJ’s misreading affected her ultimate decision, because the ALJ gave no weight

whatsoever to other sections of the opinion suggesting such severe limitations, reasoning

that those opinions were inconsistent with Dr. Ardekani’s own treatment notes and other

evidence in the record. Established precedent applying § 404.1527 accords weight to a

treating source opinion only when the opinion is consistent with the record as a whole.

Thomas, 881 F.3d at 675. Such is not the case here, as Dr. Ardekani’s opinion signaling

marked limitations in three paragraph B categories is not borne out by the record. As

previously noted, Dr. Isenberg found only a mild limitation in the first paragraph B

criterion and only moderate limitations in the other three. 6 Tr. 62. Dr. Buffkins found

only mild limitations in the second and fourth criteria and only moderate limitations in

the first and third. Tr. 300-301. Dr. Ardekani’s own treatment notes reflect normal


6
       In fact, Plaintiff directly relies on Dr. Isenberg’s opinion to support her first point
of error here. ECF No. 14 at p. 5.
                                              18
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 19 of 21 PageID #: 517




markers throughout the treatment period (e.g., no anxiety or panic attacks, focused

attention and concentration, no paranoia, calm demeanor, good eye contact, cohesive

thought) and improvements with medication. Tr. 327-351. These elements of the record

directly contradict Dr. Ardekani’s opinion indicating marked degrees of limitations.

       In support of her claim that she does have marked limitations, Plaintiff highlights

Mr. Hunyar’s notes from counseling sessions following her son’s death (October 2016 to

February 2017) as well as Dr. Ardekani’s notes documenting her diagnoses and various

medications (August 2017 to July 2018). 7 But, under this Court’s standard of review, the

Court defers heavily to the agency’s findings and conclusions and will uphold the denial

of benefits if the ALJ’s decision is supported by substantial evidence in the record as a

whole. Wright, 789 F.3d at 852. Substantial evidence is less than a preponderance but

enough that a reasonable mind might accept it as adequate to support a decision. Id.

While this Court must take into account “evidence that both supports and detracts from

the ALJ’s decision, … as long as substantial evidence in the record supports the

Commissioner’s decision, [the Court] may not reverse it because substantial evidence

also exists in the record that would have supported a contrary outcome, or because [the

Court] would have decided the case differently.” Andrews v. Colvin, 791 F.3d 923, 928

(8th Cir. 2015).

       Mindful of these principles, the Court finds substantial evidence in the record to



7
       Plaintiff also refers to Dr. Gahn’s records of her treatment for low back pain. But
these records do not inform the Court’s analysis, as Plaintiff does not challenge the ALJ’s
determination that she is not disabled by physical impairments.
                                             19
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 20 of 21 PageID #: 518




support the ALJ’s determination. For example, as stated above, Dr. Isenberg found only

a mild limitation in the first paragraph B criterion and only moderate limitations in the

other three (Tr. 62), while Dr. Buffkins found only mild limitations in the second and

fourth criteria and only moderate limitations in the first and third (Tr. 300-301). Dr.

Ardekani’s treatment notes reflect normal concentration and cohesive thought. Tr. 327-

351. Mr. Hunyar’s therapy notes reflect progress over time, with Plaintiff’s cognitive

functioning improving from “disorganized and preoccupied” to “oriented and alert,” her

affect improving from “constricted” to “appropriate,” and her mood improving from

“depressed” to “euthymic.” Throughout treatment, she remained interactive and

functionally intact, with normal markers for judgment and insight, memory, thought

content, and motor activity. Tr. 352-397. Given this evidence, the Court cannot say that

the ALJ’s misreading of Dr. Ardekani’s paragraph B opinions affected the outcome, or

that a correct reading of those opinions might have tipped the weight of evidence in

Plaintiff’s favor. The ALJ’s full decision leaves no room for such speculation. The

Court finds substantial evidence in the record supporting the ALJ’s ultimate

determination that Plaintiff is not disabled under the Act.

                                     CONCLUSION

       In sum, ample precedent confirms that the ALJ adequately accommodated

Plaintiff’s moderate limitations in concentration, persistence, and pace with an RCF

restriction to simple, routine tasks. The ALJ did not err in relying on the VE’s opinion

using this restriction. Further, the ALJ’s misreading of Dr. Ardekani’s opinion on

Plaintiff’s functional limitations was harmless error because it could not have changed
                                             20
Case: 4:19-cv-02152-AGF Doc. #: 20 Filed: 11/16/20 Page: 21 of 21 PageID #: 519




the outcome here. The ALJ gave no weight to Dr. Ardekani’s other opinions suggesting

higher degrees of impairment, and the record as a whole firmly supports the ALJ’s

finding of lower degrees.

       When it is possible to draw different conclusions from the evidence and one

represents the Commissioner’s findings, this Court must affirm the decision. Chaney,

812 F.3d at 676. On the present record, the Court concludes that the ALJ’s decision was

within the available zone of choice.

       Accordingly,

       IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED. A separate Judgment shall accompany this Memorandum and Order.




                                         AUDREY G. FLEISSIG
                                         UNITED STATES DISTRICT JUDGE

Dated this 16th day of November 2020.




                                           21
